Per Curiam.
The respondents demurred to the complaint on the ground that it did not state facts sufficient to constitute a cause of action. The demurrer was overruled at special term, and, from the order and interlocutory judgment entered overruling it,, the present respondents appealed to the general term of this court. There the demurrer was sustained, and the order and interlocutory judgment overruling the demurrer were reversed, and final judgment directed to be entered dismissing the complaint, with costs. The opinion of the general term sustaining the demurrer, which is to be found in the case, (14 N. Y. Supp. 665.) is controlling,- and, as the questions now presented were therein fully discussed and passed upon, nothing remains but to affirm the judgment, with costs and disbursements.